VALLIANT, J.
Whilst concurring in the foregoing opinion, I do not wish to be understood as holding that under the homestead law, as amended by the Act of 1895, land embraced in the homestead can be sold under execution or in course of administration to pay debts during the life of the widow or minority of the children, or even that it can be sold for such purpose at the end of the extended period of exemption. That question is not for decision in this case, because the only parties here who could complain of such a sale are-mot complaining. The heirs of Morgan have not appealed from the judgment of the circuit court, and are therefore satisfied with what the judgment gave them. In my opinion, the decisions of this court in Broyles v. Cox, 153 Mo. 242, and In re Estate of Powell, 157 Mo. 151, are right; and, as the rights adjudicated in those cases arose under the homestead law after the amendment of 1895, those decisions are not affected by the opinion in Keene v. Wyatt, 160 Mo. 1.
Marshall, J., concurs in these views.